Filed by Ambev S.A. Pursuant to Rule 425 under the Securities Act of 1933, as amended Issuer: Ambev S.A. Subject Company: Companhia de Bebidas das Américas—Ambev (Commission File No.: 001-15194) AMBEV S.A. CNPJ No. [National Taxpayer’s Registry] 07.526.557/0001-00 NIRE [Corporate Registration Identification Number] 35.300.368.941 MINUTES OF THE EXTRAORDINARY GENERAL SHAREHOLDERS’ MEETING HELD ON JULY 30, 2013 1. Date, time and venue : On July 30, 2013, starting at 2 p.m., at the headquarters of Ambev S.A. (“ Company ”), located in the city of São Paulo, State of São Paulo, at Rua Dr. Renato Paes de Barros, No. 1,017, 3 rd floor, Itaim Bibi. 2. Call Notice and Attendance : Call notice waived, in accordance with section 124, §4, of Law 6,404/76, in view of the attendance of all shareholders representing the total issued and outstanding capital stock of the Company, as confirmed by the signatures in the Company’s Shareholders’ Attendance Book. Messrs. Daniel Garcia and Luiz Paulo Silveira also attended the meeting, as representative of APSIS Consultoria Empresarial Ltda. 3. Presiding Board : Chairman: Mr. Ricardo Gonçalves Melo; Secretary: Mr. Pedro de Abreu Mariani. 4. Resolutions : The following resolutions were adopted by unanimous vote and without reservations: To register that the minutes of this Shareholders’ Meeting will be drawn up in summary form, pursuant to section 130, §1, of Law 6,404/76. To amend the item “Management of the Company” of Chapter IV of the By-laws, aiming at establishing that, amongst the members of the Board of Directors of the Company, at least two members shall be Independent Directors, adding new paragraphs to Article 15 of the By-laws which shall henceforth read as follows: “ Article 15 – The Company shall be managed by a Board of Directors and a Board of Executive Officers, pursuant to law and these By-laws. Paragraph 1 – The Shareholders’ Meeting shall establish the aggregate compensation of the Management, which shall be apportioned by the Board of Directors, as provided for in Article 21 hereof. Paragraph 2 – The management must adhere to the Manual on Disclosure and Use of Information and Policy for the Trading with Securities Issued by the Company, by executing the Joinder Agreement. Paragraph 3 - The offices of Co-chairman of the Board of Directors and Chief Executive Officer of the Company may not be cumulated by the same person. Paragraph 4 - At least two members of the Board of Directors of the Company will be Independent Directors, it being understood, for the purposes hereof, as Independent Directors those in compliance with the following requirements: a) he/she must not be a Controlling Shareholder, or spouse or relative up to second-degree thereof; b) he/she must not have been, for the last three years, an employee or officer (i) of the Company or of a company controlled by the Company, or (ii) of the Controlling Shareholder or of a company controlled thereby (“Jointly-Controlled Company”); c) he/she must not be a supplier or buyer, whether direct or indirect, of services and/or products of the Company, of a company controlled by the Company, of the Controlling Shareholder or of a Jointly-Controlled Company, in all cases in magnitude which implies in the loss of independence; d) he/she must not be an employee or manager of a company or entity which is offering or requesting services and/or products of the Company, of a company controlled by the Company, of the Controlling Shareholder or of a Jointly-Controlled Company, as per item (c) above; e) he/she must not be a spouse or relative up to second degree of any manager of the Company, of a company controlled by the Company, of the Controlling Shareholder or of a Jointly-Controlled Company; f) he/she must not receive compensation by the Company, by a company controlled by the Company, by the Controlling Shareholder or by a Jointly-Controlled Company, except as a member of the Board of Directors (cash provisions from capital interests are excluded from this restriction). Paragraph 5 - Directors elected pursuant to art. 141, paragraphs 4 and 5, of Law 6,404/76 will also be considered Independent Directors, notwithstanding of complying with the independence criteria provided in this Article.” To determine that the Board of Directors will have two (2) Co-Chairmen, with identical prerogatives and duties, thereby amending, for such purpose, articles 17, 18 and 19 §2 of the By-laws, which shall henceforth read as follows: Article 17 - The Board of Directors shall have two (2) Co-Chairmen, with identical prerogatives and duties, who shall be elected by a majority of the members of the Board of Directors, immediately after said members are invested in office. Article 18 - The Board of Directors shall meet, ordinarily, at least once each quarter and, extraordinarily, whenever necessary, upon call by any of its Co-Chairmen or by the majority of its members, through letter, email, telegram or personally, with at least 24 (twenty-four) hours in advance. Article 19 - The Board of Directors shall be convened, operate and pass valid resolutions by the favorable vote of the majority of its members present in the meeting. Paragraph 1 – The Directors may attend meetings by telephone, videoconferencing, telepresence or by previously sending their votes in writing. In this case, the Director will be considered to be present at a meeting in order to ascertain the quorum for declaring it open and voting, with this vote being deemed valid for all legal effects, being included in minutes of such meeting. Paragraph 2 – In the event of a tie in the resolutions of the Board of Directors, none of the Co-Chairmen shall have the casting vote, but only their own personal votes. Paragraph 3 – The Director shall not have access to information or take part in resolutions of the Board of Directors related to matters in which it has conflicting interests with the Company. 4.4. To determine that the Company’s Shareholders’ Meetings shall be presided by one of the Co-chairmen, consequently amending article 11 of the
